Case 6:20-cr-00073-JCB-JDL Document 1 Filed 09/17/20 Page 1 of 7 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 UNITED STATES OF AMERICA                                                      SEP 1 7 2020
                                                                           Clerk, U.S. District Court
                                                                                Texas Eastern

 LAVARA GERAY HINTON (01)                      Case No. 6:20-CR-
 PERRY CORNELIUS HINTON (02)                   JUDGES
 ALEX CHRISTOPHER HINTON (03)
 DAVID WAYNE ANDERSON (04)
 DEVIN LEE PELZL (05)
 LEON ALLISON (06)



                                      INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                           COUNT 1

                                                  Violation: 21 U.S.C. § 846
                                                  (Conspiracy to Possess with the Intent to
                                                  Distribute and Distribution of a
                                                  Controlled Substance
                                                  (Methamphetamine)).

        From on or about August 2017, the exact date being unknown to the Grand Jury,

and continuing thereafter until the date of this indictment, in the Eastern District of Texas

and elsewhere, Lavara Geray Hinton, Perry Cornelius Hinton, Alex Christopher

Hinton, David Wayne Anderson, Devin Lee Pelzl, and Leon Allison, defendants,

knowingly and intentionally conspired and agreed with each other, and with persons

known and unknown to the Grand Jury, to violate a law of the United States of America,

to wit, 21 U.S.C. § 841(a)(1), prohibiting the possession with intent to distribute and

distribution of 50 grams or more of actual methamphetamine or 500 grams or more of a

Notice of Penalty - Page 1
 Case 6:20-cr-00073-JCB-JDL Document 1 Filed 09/17/20 Page 2 of 7 PageID #: 2



mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance.

        All in violation of 21 U.S.C. § 846.



                                       COUNTS 2-19

                                                  Violation: 18 U.S.C. § 924(c)
                                                  (Possession of a Firearm in Furtherance
                                                  of a Drug Trafficking Crime)


        On or about the dates listed below, in the Eastern District of Texas, the Defendants

listed below, did knowingly use and carry a firearm or firearms during and in relation to,

and did knowingly possess the firearm or firearms in furtherance of, a drug trafficking

crime for which each may be prosecuted in a court of the United States, that is,

conspiracy to possess with intent to distribute and distribution of a controlled substance,

in violation of 21 U.S.C. § 846, as charged in Count 1:

    Count            Date       Defendant(s)                   Firearm(s)
                September 12,   Lavara Geray
                                                 Davis Industries .380 caliber handgun
        2            2017           Hinton
                                Lavara Geray HiPoint Model C-9, 9mm caliber
        3       June 25, 2019
                                   Hinton    handgun
                                             Sig Sauer Model P238, .380 caliber
                                Lavara Geray handgun;
        4        July 9,2019
                                   Hinton    Bersa Model BP40CC, .40 caliber
                                             handgun
                  August 12,    Lavara Geray Taurus Model 709 Slim, 9mm caliber
        5
                     2019          Hinton    handgun
                 September 4,   Lavara Geray Weirach Herman (Arminus) .38
        6             2019         Hinton    caliber handgun
                 September 5,   Lavara Geray Remington Model 700, .25-06 caliber
        7
                      2019         Hinton    rifle




 Notice of Penalty - Page 2
Case 6:20-cr-00073-JCB-JDL Document 1 Filed 09/17/20 Page 3 of 7 PageID #: 3



                                              Remington Model 58, 12 gauge
               September 12,   Lavara Geray   shotgun;
        8
                     2019         Hinton      Mossberg Maverick Model 88, 12
                                               au e shot un
                                              ISHMASH Baikal Model IZH-27EM-
                                              1C, 12 gauge shotgun;
               September 18,   Lavara Geray
        9                                     Berretta Model 92 Compact L, 9mm
                     2019         Hinton
                                              caliber handgun;
                                              Marlin Model 60, .22 caliber rifle
               September 26,   Lavara Geray
       10                                     Savage Model 110, 7mm rifle
                     2019         Hinton
                                              Remington Model 710, 7mm caliber
                 October 13,   Lavara Geray   rifle;
       11
                     2019         Hinton      Ruger Model M77 Mark II, .270
                                              caliber rifle
                November 5,    Lavara Geray   Norinco Model SKS, 7.62x39mm
       12
                     2019         Hinton      caliber rifle
                December 7,    Lavara Geray
       13                                     Savage Model Axis, .270 caliber rifle
                     2019         Hinton
                               Lavara Geray   KBI Charles Daily 12 gauge shotgun;
               December 12,
       14                        Hinton;      HiPoint Model JHP, .45 caliber
                     2019
                               Leon Allison   hand un
                                              Remington Model 760, 30-06 caliber
                                              rifle;
               December 18,    Lavara Geray   Smith & Wesson Model M&P 15-22,
       15
                     2019         Hinton      .22 caliber rifle;
                                              Springfield Model XD, .40 caliber
                                              hand un
                                              HiPoint Model 4595, .45 caliber rifle;
                                              HiPoint Model 995, 9mm caliber
                                              rifle;
                  January 8,   Lavara Geray   Winchester Model 95, 30-30 caliber
       16
                     2020         Hinton      rifle;
                                              Remington Model 870 Wingmaster,
                                              12 gauge shotgun;
                                              Ithaca Model 4E, 20 gauge shotgun
                                              Kahr Arms Model PM40, .40 caliber
                 January 29,   Lavara Geray   handgun;
       17
                     2020        Hinton       Rohm Model M66, .22 caliber
                                              handgun
                                              Winchester Model 50, 12 gauge
                February 18,   Lavara Geray
       18                                     shotgun;
                     2020         Hinton
                                              Remington Model 66, .22 caliber rifle


Notice of Penalty - Page 3
Case 6:20-cr-00073-JCB-JDL Document 1 Filed 09/17/20 Page 4 of 7 PageID #: 4



                                                    Glock Model 19, 9mm caliber
                                Lavara Geray        handgun;
       19      March 5, 2020
                                                    Smith & Wesson Model Shield, 9mm
                                    Hinton
                                                    caliber handgun



        In violation of 18 U.S.C. § 924(c)(1)(A).


              NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
            Pursuant to 21 U.S.C. $ 853, 18 U.S.C. $ 924(d) & 28 U.S.C. $ 2461

        As the result of committing the foregoing offenses alleged in this indictment, the

defendants herein shall forfeit to the United States, pursuant to 21 U.S.C. § 853, 18

U.S.C. § 924(d) and 28 U.S.C. § 2461:

        1. any property constituting, or derived from, and proceeds the defendants
              obtained, directly or indirectly, as the result of such violations;

        2. any of the defendants property used, or intended to be used, in any manner
                or part, to commit, or to facilitate the commission of, such violations,
                and/or;

        3. any and all firearms, ammunition and accessories seized from the
                defendants.


Cash Proceeds:

        A sum of money equal to $100,000.00 in United States currency and all interest
        and proceeds traceable thereto, representing the amount of proceeds obtained by
        the defendants as a result of the offense(s) alleged in this indictment, for which the
        defendants are personally liable.

        Substitute Assets

        If any of the property described above as being subject to forfeiture, as a result of
        any act or omission of the defendants:

        (a) cannot be located upon the exercise of due diligence;
        (b) has been transferred or sold to, or deposited with a third person;
        (c) has been placed beyond the jurisdiction of the court;
        (d) has been substantially diminished in value or;

Notice of Penalty - Page 4
Case 6:20-cr-00073-JCB-JDL Document 1 Filed 09/17/20 Page 5 of 7 PageID #: 5



        (e) has been commingled with other property which cannot be subdivided
                without difficulty;

        it is the intent of the United States, pursuant to 21 U.S.C. § 853 (p), to seek
        forfeiture of any other property of the defendants up to the value of the above
        forfeitable property, including but not limited to all property, both real and
        personal owned by the defendants.

        By virtue of the commission of the offenses alleged in this indictment, any and all

interest the defendants have in the above-described property is vested in the United States

and hereby forfeited to the United States pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d)

and 28 U.S.C. §2461.




A TRUE BILL,




Date




FOREPERSON OF THE GRAND JURY


STEPHEN J. COX
UNITED STATES ATTORNEY




Notice of Penalty - Page 5
Case 6:20-cr-00073-JCB-JDL Document 1 Filed 09/17/20 Page 6 of 7 PageID #: 6



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

UNITED STATES OF AMERICA



LAVARA GERAY HINTON (01) Case No. 6:20-CR- 15
PERRY CORNELIUS HINTON (02) JUDGES cfc | J'b
ALEX CHRISTOPHER HINTON (03)
DAVID WAYNE ANDERSON (04)
DEVIN LEE PELZL (05)
LEON ALLISON (06)

                                NOTICE OF PENALTY

                                           COUNT 1

        Violation: 21 U.S.C. § 846 (Conspiracy to possess with intent to
                              distribute and distribution of a controlled substance
                                   (methamphetamine))

        Penalty: If 50 grams or more of methamphetamine (actual) its
                                   salts, isomers, and salts of its isomers or 500 grams or
                                   more of a mixture or substance containing a detectable
                                  about of methamphetamine - imprisonment of not less
                                  than 10 years, but not more than life, a fine not to
                                  exceed $10 million (or twice any pecuniary gain to the
                                  defendant or loss to any victim), or both, and
                                   supervised release of at least 5 years, but not more than
                                   life;

                                   If a defendant has a previous final conviction for a
                                   felony drug offense, said defendant shall be
                                   imprisoned not less than 15 years and not more than
                                   life; a fine not to exceed $20,000,000, or both; and a
                                   term of supervised release of at least 10 years.

                                   If a defendant has two previous final convictions for a
                                   felony drug offense, said defendant shall be
                                   imprisoned not less than 25 years and not more than
                                   life, fined up to $20,000,000, or both; and a term of
                                   supervised release of at least 10 years.


Notice of Penalty - Page 6
Case 6:20-cr-00073-JCB-JDL Document 1 Filed 09/17/20 Page 7 of 7 PageID #: 7




        Special Assessment:   $100.00

                                COUNTS 2-19

        Violation:            18 U.S.C. § 924(c) (Use, carrying and possession of a
                              firearm during and in furtherance of a drug trafficking
                              crime)

        Penalty:              Imprisonment for not less than 5 years which must be
                              served consecutively to any other term of
                              imprisonment; a fine not to exceed $250,000, or both;
                              and a term of supervised release of not more than 5
                              years.


        Special Assessment:   $100.00




Notice of Penalty - Page 7
